DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/20/22 have been fully considered but they are not persuasive. Applicant argues the cited prior art fails to teach "wherein a parsing order of the regular merge flag precedes a parsing order of the mmvd merge flag, and wherein based on a value the first enabled flag being equal to 0, a value the second enabled flag being equal to 0, a value of the merge subblock flag being equal to 0 and a value of the mmvd merge flag being equal to 0, merge index information for the regular merge mode is included in the merge data syntax." The examiner disagrees with the applicant's argument. The cited prior art Chen teaches the Regular merge flag is parsed before the mmvd flag. [see table 2 and 3] Regarding "wherein based on a value the first enabled flag being equal to 0, a value the second enabled flag being equal to 0, a value of the merge subblock flag being equal to 0 and a value of the mmvd merge flag being equal to 0, merge index information for the regular merge mode is included in the merge data syntax." The cited prior art Chen discloses the merge subblock flag, mmvd merge flag and the first enabled flag as defined by the claim language CIIP as well as the second enabled flag as defined by the claim language as triangle are signaled as "0" in tables 2 and 3 reading upon the claim language as presented. Further Chen discloses within table 2 and 3 the regular merge mode as "1" indicating the inclusion of the regular mode index information for that mode as included within the data syntax.  The cited prior art Chiang taken in combination with Chen fairly suggests and teaches the claim limitations as presented. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al US 2019/0379901 in view of Chen et al. Non-CE4: Regular merge flag coding, JVET-M0231, Joint Video Expert Team (JVET) of ITU-T SG 16WP 3 and ISO/IEC JTC 1/SC 29/WG 11 13th Meeting: Marrakech, MA. 09 January 2019.
As to claim 1, Chiang teaches an image decoding method performed by a decoding apparatus, the image decoding method comprising: receiving image information including inter prediction mode information through a bitstream; [fig. 1; fig. 3; ¶ 0035; ¶ 0038; ¶ 0045-0052]  generating a merge candidate list of a current block based on the inter prediction mode information; [figs. 5-7; ¶ 0052-0053; ¶ 0060-0062] deriving motion information of the current block based on a candidate selected from the merge candidate list; [figs. 5-7; ¶ 0060-0062] and generating prediction samples of the current block based on the motion information, wherein the image information includes a first enabled flag for a combined inter-picture merge and intra-picture prediction (CIP) mode and a second enabled flag for a partitioning prediction mode, [¶ 0075; ¶ 0079] wherein for the partitioning prediction mode, prediction is performed by partitioning a block, wherein the partitioning includes triangle partitioning, wherein a merge data syntax is related to the inter prediction mode information, [fig. 9; ¶ 0076] 
Chiang does not explicitly teach wherein the merge data syntax included in the image information includes at least one of a regular merge flag related to whether a regular merge mode is applied to the current block, an mmvd merge flag related to whether a merge mode with motion vector difference (MMVD) is applied to the current block and a merge subblock flag related to a subblock merge mode is applied to the current block, wherein a parsing order of the regular merge flag precedes a parsing order of the mmvd merge flag, and wherein based on a value the first enabled flag being equal to 0, a value the second enabled flag being equal to 0, a value of the merge subblock flag being equal to 0 and a value of the mmvd merge flag being equal to 0, merge index information for the regular merge mode is included in the merge data syntax.   
Chen teaches wherein the merge data syntax included in the image information includes at least one of a regular merge flag related to whether a regular merge mode is applied to the current block, an mmvd merge flag related to whether a merge mode with motion vector difference (MMVD) is applied to the current block and a merge subblock flag related to a subblock merge mode is applied to the current block, wherein a parsing order of the regular merge flag precedes a parsing order of the mmvd merge flag, and wherein based on a value the first enabled flag being equal to 0, a value the second enabled flag being equal to 0, a value of the merge subblock flag being equal to 0 and a value of the mmvd merge flag being equal to 0, merge index information for the regular merge mode is included in the merge data syntax.   [pg. 1 Introduction; table 1; pg. 2 Proposed Implementation; table 2-3]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen with the teachings of Chiang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen in order to improve the similar device (apparatus, method, or product) of Chiang in the same way and yield the predictable result of improved coding efficiency.	
As to claim 3, Chiang (modified by Chen) teaches the limitations of claim 1. Chen teaches wherein the inter prediction mode information includes a general merge flag and wherein the merge data syntax for the current block is included in the image information based on a value of the general merge flag being 1. [pg. 1 Introduction; table 1; pg. 2 Proposed Implementation; table 2-3]
As to claim 5, Chiang (modified by Chen) teaches the limitations of claim 1. Chen teaches wherein for a case that the value the first enabled flag being equal to 0, the value the second enabled flag being equal to 0, the value of the merge subblock flag being equal to 0 and the value of the mmvd merge flag being equal to 0, the regular merge flag with value 1 is not explicitly signaled, the regular merge mode is applied to the current block and the merge index information is included in the merge data syntax. [pg. 1 Introduction; table 1; pg. 2 Proposed Implementation; table 2-3]
As to claim 8,  Chiang teaches an image encoding method performed by an encoding apparatus, the image encoding method comprising: determining an inter prediction mode of a current block and generating inter prediction mode information indicating the inter prediction mode; [fig. 1; fig. 3; ¶ 0035; ¶ 0038; ¶ 0045-0052]  generating a merge candidate list of the current block based on the inter prediction mode; [figs. 5-7; ¶ 0052-0053; ¶ 0060-0062] generating selection information indicating one of candidates included in the merge candidate list; [figs. 5-7; ¶ 0060-0062] and encoding image information including the inter prediction mode information and the selection information, wherein the image information includes a first enabled flag for a combined inter-picture merge and intra-picture prediction (CIIP) mode [¶ 0075; ¶ 0079] and a second enabled flag for a partitioning prediction mode, wherein for the partitioning prediction mode, prediction is performed by partitioning a block, wherein the partitioning includes triangle partitioning, [fig. 9; ¶ 0076] 
Chiang does not explicitly teach wherein a merge data syntax is related to the inter prediction mode information, wherein the merge data syntax included in the image information includes at least one of a regular merge flag related to whether a regular merge mode is applied to the current block, an mmvd merge flag related to whether a merge mode with motion vector difference (MMVD) is applied to the current block and a merge subblock flag related to a subblock merge mode is applied to the current block, wherein a parsing order of the regular merge flag precedes a parsing order of the mmvd merge flag, and wherein based on a value the first enabled flag being equal to 0, a value the second enabled flag being equal to 0, a value of the merge subblock flag being equal to 0 and a value of the mmvd merge flag being equal to 0, merge index information for the regular merge mode is included in the merge data syntax .
Chen teaches wherein a merge data syntax is related to the inter prediction mode information, wherein the merge data syntax included in the image information includes at least one of a regular merge flag related to whether a regular merge mode is applied to the current block, an mmvd merge flag related to whether a merge mode with motion vector difference (MMVD) is applied to the current block and a merge subblock flag related to a subblock merge mode is applied to the current block, wherein a parsing order of the regular merge flag precedes a parsing order of the mmvd merge flag, and wherein based on a value the first enabled flag being equal to 0, a value the second enabled flag being equal to 0, a value of the merge subblock flag being equal to 0 and a value of the mmvd merge flag being equal to 0, merge index information for the regular merge mode is included in the merge data syntax.   [pg. 1 Introduction; table 1; pg. 2 Proposed Implementation; table 2-3]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen with the teachings of Chiang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen in order to improve the similar device (apparatus, method, or product) of Chiang in the same way and yield the predictable result of improved coding efficiency.	
As to claim 10, The image decoding method of claim 1. Chen teaches wherein the inter prediction mode information includes a general merge flag and wherein the merge data syntax for the current block is included in the image information based on a value of the general merge flag being 1. [pg. 1 Introduction; table 1; pg. 2 Proposed Implementation; table 2-3]
As to claim 12, The image encoding method of claim 8. Chen teaches wherein for a case that the value the first enabled flag being equal to 0, the value the second enabled flag being equal to 0, the value of the merge subblock flag being equal to 0 and the value of the mmvd merge flag being equal to 0, the regular merge flag with value 1 is not explicitly signaled, the regular merge mode is applied to the current block and the merge index information is included in the merge data syntax based on that the MMVD mode, the merge subblock mode, the CIP mode, and the partitioning mode are not available. [pg. 1 Introduction; table 1; pg. 2 Proposed Implementation; table 2-3]
As to claim 16, Chiang teaches a non-transitory computer-readable digital storage medium storing a bitstream generated by an image encoding method, [abstract; ¶ 0038; ¶ 0086-0089] the method comprising: determining an inter prediction mode of a current block and generating inter prediction mode information indicating the inter prediction mode; [fig. 1; fig. 3; ¶ 0035; ¶ 0038; ¶ 0045-0052]  generating a merge candidate list of the current block based on the inter prediction mode; [figs. 5-7; ¶ 0052-0053; ¶ 0060-0062] generating selection information indicating one of candidates included in the merge candidate list; [figs. 5-7; ¶ 0060-0062] and encoding image information to generate the bitstream, wherein the image information includes the inter prediction mode information and the selection information, wherein the image information includes a first enabled flag for a combined inter-picture merge and intra-picture prediction (CIIP) mode and a second enabled flag for a partitioning prediction mode, [¶ 0075; ¶ 0079] wherein for the partitioning prediction mode, prediction is performed by partitioning a block, wherein the partitioning includes triangle partitioning, [fig. 9; ¶ 0076] 
Chiang does not explicitly teach wherein a merge data syntax is related to the inter prediction mode information, wherein the merge data syntax included in the image information includes at least one of a regular merge flag related to whether a regular merge mode is applied to the current block, an mmvd merge flag related to whether a merge mode with motion vector difference (MMVD) is applied to the current block and a merge subblock flag related to a subblock merge mode is applied to the current block, wherein a parsing order of the regular merge flag precedes a parsing order of the mmvd merge flag, and wherein based on a value the first enabled flag being equal to 0, a value the second enabled flag being equal to 0, a value of the merge subblock flag being equal to 0 and a value of the mmvd merge flag being equal to 0, merge index information for the regular merge mode is included in the merge data syntax.
Chen teaches wherein a merge data syntax is related to the inter prediction mode information, wherein the merge data syntax included in the image information includes at least one of a regular merge flag related to whether a regular merge mode is applied to the current block, an mmvd merge flag related to whether a merge mode with motion vector difference (MMVD) is applied to the current block and a merge subblock flag related to a subblock merge mode is applied to the current block, wherein a parsing order of the regular merge flag precedes a parsing order of the mmvd merge flag, and wherein based on a value the first enabled flag being equal to 0, a value the second enabled flag being equal to 0, a value of the merge subblock flag being equal to 0 and a value of the mmvd merge flag being equal to 0, merge index information for the regular merge mode is included in the merge data syntax. [pg. 1 Introduction; table 1; pg. 2 Proposed Implementation; table 2-3]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen with the teachings of Chiang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen in order to improve the similar device (apparatus, method, or product) of Chiang in the same way and yield the predictable result of improved coding efficiency.	
As to claim 17, Chiang  teaches a transmission method of data for an image, [¶ 0003] the method comprising: obtaining a bitstream for the image, wherein the bitstream is generated based on determining an inter prediction mode of a current block and generating inter prediction mode information indicating the inter prediction mode, [fig. 1; fig. 3; ¶ 0035; ¶ 0038; ¶ 0045-0052]  generating a merge candidate list of the current block based on the inter prediction mode, [figs. 5-7; ¶ 0052-0053; ¶ 0060-0062] generating selection information indicating one of candidates included in the merge candidate list, and encoding image information including the inter prediction mode information and the selection information; [¶ 0075; ¶ 0079] and transmitting the data comprising the bitstream, wherein the image information includes a first enabled flag for a combined inter-picture merge and intra-picture prediction (CIIP) mode and a second enabled flag for a partitioning prediction mode, wherein for the partitioning prediction mode, prediction is performed by partitioning a block, wherein the partitioning includes triangle partitioning, [fig. 9; ¶ 0076] 
Chiang does not explicitly teach wherein a merge data syntax is related to the inter prediction mode information, wherein the merge data syntax included in the image information includes at least one of a regular merge flag related to whether a regular merge mode is applied to the current block, an mmvd merge flag related to whether a merge mode with motion vector difference (MMVD) is applied to the current block and a merge subblock flag related to a subblock merge mode is applied to the current block, wherein a parsing order of the regular merge flag precedes a parsing order of the mmvd merge flag, and wherein based on a value the first enabled flag being equal to 0, a value the second enabled flag being equal to 0, a value of the merge subblock flag being equal to 0 and a value of the mmvd merge flag being equal to 0, merge index information for the regular merge mode is included in the merge data syntax.
Chen teaches wherein a merge data syntax is related to the inter prediction mode information, wherein the merge data syntax included in the image information includes at least one of a regular merge flag related to whether a regular merge mode is applied to the current block, an mmvd merge flag related to whether a merge mode with motion vector difference (MMVD) is applied to the current block and a merge subblock flag related to a subblock merge mode is applied to the current block, wherein a parsing order of the regular merge flag precedes a parsing order of the mmvd merge flag, and wherein based on a value the first enabled flag being equal to 0, a value the second enabled flag being equal to 0, a value of the merge subblock flag being equal to 0 and a value of the mmvd merge flag being equal to 0, merge index information for the regular merge mode is included in the merge data syntax. [pg. 1 Introduction; table 1; pg. 2 Proposed Implementation; table 2-3]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen with the teachings of Chiang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen in order to improve the similar device (apparatus, method, or product) of Chiang in the same way and yield the predictable result of improved coding efficiency.	

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al US 2019/0379901 in view of [Chen et al. Non-CE4: Regular merge flag coding, JVET-M0231, Joint Video Expert Team (JVET) of ITU-T SG 16WP 3 and ISO/IEC JTC 1/SC 29/WG 11 13th Meeting: Marrakech, MA. 09 January 2019  in view of Ye et al. US 2017/0251213.
As to claim 4, Chiang (modified by Chen) teaches the limitations of claim 1. 
Chiang (modified by Chen) does not explicitly teach wherein the first enabled flag for the CIP mode and the second enabled mode for the partitioning prediction mode are included in a sequence parameter set (SPS) of the image information.
Ye teaches wherein the first enabled flag for the CIP mode and the second enabled mode for the partitioning prediction mode are included in a sequence parameter set (SPS) of the image information. [¶ 0012; ¶ 0055; ¶ 0141]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Ye with the teachings of Chiang (modified by Chen) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Ye in order to improve the similar device (apparatus, method, or product) of Chiang (modified by Chen) in the same way and yield the predictable result of improved coding efficiency.	
As to claim 11, The image encoding method of claim 8. 
Chiang (modified by Chen) does not explicitly teach wherein the first enabled flag for the CIP mode and the second enabled mode for the partitioning prediction mode are included in a sequence parameter set (SPS) of the image information.
Ye teaches wherein the first enabled flag for the CIP mode and the second enabled mode for the partitioning prediction mode are included in a sequence parameter set (SPS) of the image information. [¶ 0012; ¶ 0055; ¶ 0141]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Ye with the teachings of Chiang (modified by Chen) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Ye in order to improve the similar device (apparatus, method, or product) of Chiang (modified by Chen) in the same way and yield the predictable result of improved coding efficiency.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al US 2019/0379901 in view of [Chen et al. Non-CE4: Regular merge flag coding, JVET-M0231, Joint Video Expert Team (JVET) of ITU-T SG 16WP 3 and ISO/IEC JTC 1/SC 29/WG 11 13th Meeting: Marrakech, MA. 09 January 2019  in view of Lim et al. WO 2019/194653.
As to claim 6, Chiang (modified by Chen) teaches the limitations of claim 5.  
Chiang (modified by Chen) does not explicitly teach wherein the merge index information is included in the merge data syntax further based on a maximum number of merge candidates for the regular merge mode being greater than 1.
Lim wherein the merge index information is included in the merge data syntax further based on a maximum number of merge candidates for the regular merge mode being greater than 1. [pg. 19 ¶ 1; pg. 24 ¶ 2-10; pg. 27 ¶ 4-7]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Chiang (modified by Chen) for the benefit of combining prior art elements of a known method to yield a predictable result of improved compression efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Chiang (modified by Chen) in the same way and yield the predictable result of improved compression efficiency.
As to claim 13, The image encoding method of claim 12. 
Chiang (modified by Chen) does not explicitly teach wherein the merge index information is included in the merge data syntax further based on a maximum number of merge candidates for the regular merge mode being greater than 1.
Lim wherein the merge index information is included in the merge data syntax further based on a maximum number of merge candidates for the regular merge mode being greater than 1. [pg. 19 ¶ 1; pg. 24 ¶ 2-10; pg. 27 ¶ 4-7]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Chiang (modified by Chen) for the benefit of combining prior art elements of a known method to yield a predictable result of improved compression efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Chiang (modified by Chen) in the same way and yield the predictable result of improved compression efficiency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483